Citation Nr: 9916458	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  99-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to April 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACTS

1.  The evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The veteran's low back disorder cannot be disassociated 
from service.  


CONCLUSION OF LAW


A low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for a low back disorder is well grounded with in 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that this claim is plausible.  The Board is also 
satisfied, with respect to such claim, that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required by statute.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
entity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3rd 604 (Fed. Cir. 1996) 
(per curiam).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims, in essence, that he developed a low back 
disorder as a result of service.  In that connection, a 
service medical entry dated in early November 1993 reflects a 
complaint of back pain of one-week duration.  There were no 
diagnoses or studies provided in the regard thereto.  
Subsequent service medical records including a medical board 
report dated in the latter part of November 1993 is silent 
for complaints, findings, or diagnoses pertaining to a low 
back disability.  The Board notes that the veteran was 
separated from service on a medical discharge unrelated to 
his claimed low back disorder. 

VA outpatient treatment records dated in June 1994 reflect 
complaints of low back pain which the veteran attributed the 
onset of to service.  Specifically, the veteran relates that 
he injured his back while moving furniture in service and 
that he went on sick call twice.  Clinical findings included 
low back pain, spasm in the lumbosacral spine, and limitation 
of motion of the lumbosacral spine.  X-rays of the lumbar 
spine dated in June 1994 revealed a 6th lumbar vertebral 
body; there were no fractures or dislocations.  In July 1995, 
the veteran was diagnosed as having chronic lumbosacral 
strain.  

VA outpatient treatment records dated from 1994 to 1996 
reflect that the veteran was seen for low back pain beginning 
in June 1994.  At that time, the veteran stated that the 
onset of the pain began in service.  At a VA examination 
dated in July 1995, the veteran related the same service 
history of a back injury as noted above.  The veteran 
indicated that experienced intermittent flare-ups with loss 
of motion and spasm.  He described pain from his mid-thoracic 
region down to the sacral spine region.  The diagnoses 
included chronic lumbosacral strain by history and 
examination.  X-rays of the lumbosacral spine dated in July 
1995 were consistent with those previously noted.  
In March 1998, a VA examiner was requested to provide an 
opinion regarding the etiology of the veteran's back 
disorder.  The examiner indicated that he was unable to state 
whether the veteran's low back disorder should be service 
connected.  

In July 1998, the veteran underwent a VA compensation and 
pension examination.  The examiner indicated that he had 
reviewed the veteran's claims file and noted the November 
1993 entry regarding the complaint of back pain.  After a 
physical examination of the low back, the examiner entered a 
diagnosis of chronic low back pain with lumbosacral strain.  
X-rays of the lumbar spine associated with the examination 
were consistent with those previously noted.  With regard to 
the etiology of the veteran's back disorder, the examiner 
indicated that the service medical records provided no 
description of the type of back pain, that there is no 
evidence or description of physical evaluation of the 
complaint, and that physical findings were not noted.  The 
examiner further indicated that there was no description of 
treatment for the back problem.  Based on the history 
provided by the veteran and the veteran's service medical 
records, the examiner indicated that he could not relate the 
post service treatment to the one single complaint of back 
pain of a one-week duration.  The examiner noted that the 
veteran indicated that approximately 1 1/2 weeks after he 
injured his back in service the symptoms and problems 
resolved until he was separated from service and the veteran 
reinjured his back in June 1994 while lifting bottles.  The 
veteran indicated that that period of aggravation resulted in 
chronic episodes of back pain.  

Having reviewed the of record, the Board finds that the 
evidence supports the veteran's claim for service connection 
for a low back disorder.  In reaching this determination, the 
Board notes that service medical records clearly establish 
that the veteran experienced low back pain during service, 
although there were no clinical findings or diagnoses in 
regard thereto.  However, the veteran continued to complain 
of low back pain, demonstrated pathology involving his low 
back, and was diagnosed as having chronic low back strain in 
1994, a few months after he separated from service.  Although 
the record demonstrates that the veteran claimed to have 
reinjured his back in June 1996 while lifting bottles, such 
an injury does not negate the veteran's service complaints of 
low back pain.  In addition, there is no evidence that solely 
attributes the claimed post service back injury to his 
current back disorder.  The Board acknowledges the March and 
July 1998 VA examiners' opinions that they could not relate 
the veteran's back disability to service.  However, the Board 
finds that such opinions do not provide a definitive answer 
as to etiology of the veteran's back disorder.  While medical 
opinions must be considered, the Board is not bound to accept 
any opinion concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Furthermore, the Board cannot 
overlook the fact that the veteran complained of back pain 
while in service and that he demonstrated pathology and was 
diagnosed as having a back disability, namely, chronic 
lumbosacral strain, a few months after separation from 
service.  According the veteran the benefit of the doubt, the 
Board finds that the veteran's low back disability cannot be 
separated from service.  Therefore, service connection for a 
low back disorder is warranted. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.  


ORDER

Service connection for a low back disorder is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

